Citation Nr: 1236154	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of facial and head trauma, to include a sinus condition and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In September 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Army from April 1975 to February 1980.  He claims that he currently has residuals of facial and head trauma, to include a sinus condition and headaches.  Regrettably, after a thorough review of the claims file, the Board finds that another remand is necessary before a decision may be made on the Veteran's claim.

By way of background, an August 1977 service treatment record that reflects that the Veteran complained of chest congestion, headaches, and post-nasal drip, and that he was diagnosed with coryza.  Certain November 1977 service 
treatment records reflect that the Veteran was treated for injuries due to an assault, including but not limited to contusions and bruising around his eyes, broken blood vessels in his sclera, a bloody nose, and a small laceration in his lip.

In September 2010, the Board remanded the Veteran's claim so that, among other things, he could be provided with a VA examination relating to his claim.  The Board directed that the VA examiner be asked to address the Veteran's August 1977 diagnosis of coryza as well as the November 1977 assault.  

The Veteran was subsequently provided with an October 2010 VA examination.  While the Board acknowledges that the October 2010 VA examiner addressed the in-service November 1977 assault, it is not clear whether the examiner considered the August 1977 diagnosis of coryza.  Based thereon, the Board finds that a remand is necessary so that a VA addendum opinion may be obtained based on a review of the August 1977 service treatment record.

Accordingly, the case is REMANDED for the following action:

1.  Please return the claims file to the same examiner who conducted the October 2010 VA examination to obtain an addendum opinion regarding the etiology of any residuals of facial and head trauma, to include any sinus condition and headaches.  

Please ask the examiner to review the entire claims file, including the August 1977 service treatment record reflecting complaints of chest congestion, headaches, and post-nasal drip, and diagnosed coryza.

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any residuals of facial and head trauma, to include any sinus condition and headaches, are related to service, including but not limited to a) the August 1977 complaints of chest congestion, headaches, and post-nasal drip, and diagnosed coryza, and b) the in-service November 1977 assault.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  


If the examiner who performed the October 2010 VA examination is unavailable, the claims file should be provided to a new VA examiner for a medical opinion.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


